Exhibit 10.56

EXECUTIVE EMPLOYMENT

AGREEMENT BY AND BETWEEN

HORIZON PHARMA, INC., HORIZON PHARMA USA, INC. AND

ROBERT F. CAREY

This Executive Employment Agreement (hereinafter referred to as the
“Agreement”), is entered into by and between Horizon Pharma, Inc., a Delaware
corporation, and its wholly owned subsidiary, Horizon Pharma USA, Inc., a
Delaware corporation, each having a principal place of business at 520 Lake Cook
Road, Suite 520, Deerfield, IL 60015, (hereinafter referred to together as the
“Company”) and Robert F. Carey (hereinafter referred as to the “Executive”). The
terms of this Agreement shall remain confidential until the Executive’s first
day of employment with the Company (the “Date of Hire”), which will be on
March 5, 2014 and which is also the effective date of this Agreement (the
“Effective Date”).

RECITALS

WHEREAS, Company desires assurance of the association and services of the
Executive in order to retain the Executive’s experience, skills, abilities,
background and knowledge, and is willing to engage the Executive’s services on
the terms and conditions set forth in this Agreement; and

WHEREAS, Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

AGREEMENT

 

1.

Employment.

1.1       Term.    The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment by the Company, upon the terms and
conditions set forth in this Agreement. Executive’s employment shall be governed
under the terms set forth in this Agreement beginning on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (hereinafter
referred to as the “Term”).

1.2       Title.    The Executive shall have the title of Executive Vice
President, Chief Business Officer (hereinafter referred to as “CBO”) of the
Company and shall serve in such other capacity or capacities commensurate with
his position as CBO as the President and Chief Executive Officer of the Company
may from time to time prescribe.

 

1



--------------------------------------------------------------------------------

1.3       Duties.    The Executive shall do and perform all services, acts or
things necessary or advisable to manage and conduct the business of the Company
and shall have the authority and responsibilities which are generally associated
with the position of CBO including being responsible for the Company’s business
development, alliance management, corporate strategy and investor relations. The
Executive shall report to the President and Chief Executive Officer.

1.4       Policies and Practices.   The employment relationship between the
Parties shall be governed by this Agreement and the policies and practices
established by the Company and the Board of Directors (hereinafter referred to
as the “Board”). In the event that the terms of this Agreement differ from or
are in conflict with the Company’s policies or practices or the Company’s
Employee Handbook, this Agreement shall control.

1.5       Location.    The Executive shall perform the services the Executive is
required to perform pursuant to this Agreement in the headquarters office for
the Company in the Deerfield, Illinois area. The Company may from time to time
require the Executive to travel temporarily to other locations outside of the
Northbrook, Illinois area in connection with the Company’s business.

 

2.

Loyalty of Executive.

2.1       Loyalty.     During the Executive’s employment by the Company, the
Executive shall devote the Executive’s business energies, interest, abilities
and productive time to the proper and efficient performance of Executive’s
duties under this Agreement. Subject to the prior written consent of the
President and Chief Executive Officer, the Executive is permitted to serve on
the board of directors of up to two public companies, so long as the other
companies do not compete with the Company.

2.2       Exclusive Employment.    Except with the prior written consent of the
Board, Executive shall not, during the term of this Agreement, undertake or
engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive investor. Executive may engage in any civic
and not-for-profit activities so long as such activities do not materially
interfere with the performance of his duties hereunder or present a conflict of
interest with the Company.

2.3       Agreement not to Participate in Company’s Competitors.    During the
Term of this Agreement, the Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its affiliates. Notwithstanding the foregoing, Executive may invest and/or
maintain investments in public or private life sciences companies up to an
amount of 2% of an entity’s fully diluted shares and on a passive basis.

 

2



--------------------------------------------------------------------------------

3.

Compensation to Executive.

3.1       Base Salary.   The Company shall pay the Executive a base salary at
the initial annualized rate of four hundred thousand dollars ($400,000.00) per
year, subject to standard deductions and withholdings, or such higher rate as
may be determined from time to time by the Board or the compensation committee
thereof (hereinafter referred to as the “Base Salary”). Such Base Salary shall
be paid in accordance with the Company’s standard payroll practice. Payments of
salary installments shall be made no less frequently than once per month.
Executive’s Base Salary will be reviewed annually each December and Executive
shall be eligible to receive a salary increase (but not decrease) annually in an
amount to be determined by the Board or the compensation committee thereof in
its sole and exclusive discretion. Once increased, the new salary shall become
the Base Salary for purposes of this Agreement and shall not be reduced without
the Executive’s written consent. Any material reduction in the Base Salary of
the Executive, without his written consent, may be deemed Good Reason as set
forth in and subject to Section 4.5.2 of this Agreement.

3.2       Discretionary Bonus.   Provided the Executive meets the conditions
stated in this Section 3.2, the Executive shall be eligible for an annual
discretionary bonus (hereinafter referred to as the “Bonus”) with a target
amount of fifty percent (50%) of the Executive’s Base Salary, subject to
standard deductions and withholdings. The bonus shall be based upon (a) the
Chief Executive Officers recommendation and the Board’s determination, in good
faith, of whether the Executive achieved certain performance milestones
established for the Executive by the Board in good faith (herein referred to as
the “Performance Milestones”) and (b) company performance objectives as set by
the Board. The Performance Milestones will be based on certain factors
including, but not limited to, the Executive’s performance and the Company’s
financial performance. The Executive’s Bonus target will be reviewed annually
and may be adjusted by the Board or the compensation committee thereof in its
discretion, provided however, that the Bonus target may only be materially
reduced upon Executive’s written consent. The Executive must be employed on the
date the Bonus is awarded to be eligible for the Bonus, subject to the
termination provisions thereof. The Bonus shall be paid during the calendar year
following the performance calendar year.

3.3       Equity Awards.   As an inducement to the Executive’s commencement of
employment with the Company, at the next scheduled Compensation Committee
meeting that follows the Date of Hire the Executive will be granted the
following equity awards as “Inducement Awards” pursuant to and subject to the
terms of the Company’s 2011 Equity Incentive Plan and its form of stock option
and restricted stock unit award agreements, in the forms provided to Executive
concurrently with this Agreement (collectively the “Equity Plan Documents”) and
compliance with applicable securities laws:

3.3.1     Inducement Option.   A non-qualified stock option to purchase up to
100,000 shares of the Company’s common stock (the “Inducement Option”). The

 

3



--------------------------------------------------------------------------------

Inducement Option will have an exercise price equal to the fair market value of
the Company’s common stock on the applicable date of grant. Subject to
Executive’s continuous service with the Company through the first anniversary of
the Date of Hire, the Inducement Option will vest 1/12th monthly and be vested
in full on the first anniversary of the Date of Hire.

3.3.2     New Hire Option.   An additional non-qualified stock option to
purchase up to 140,000 shares of the Company’s common stock (the “New Hire
Option”). The New-Hire Option will have an exercise price equal to the fair
market value of the Company’s common stock on the applicable date of grant.
Subject to Executive’s continued provision of services to the Company through
the applicable vesting dates, the New Hire Option shall vest as follows: 25% of
the total number of shares subject to the New Hire Option shall vest on the
first anniversary of the Date of Hire and 1/36 of the remaining number of shares
subject to the New-Hire Option shall vest on each monthly anniversary thereafter
so that the New Hire Option would fully vest on the four (4) year anniversary of
the Date of Hire subject to Executive’s continued services with the Company
through such date.

3.3.3     New Hire Restricted Stock Unit Award.   A restricted stock unit award
in respect of 124,000 shares of the Company’s common stock granted at a price of
$0 in consideration of the Executive’s continued services hereunder (the “RSU
Award”). Subject to Executive’s continued provision of services to the Company
through the applicable vesting dates, the RSU Award shall vest as follows: 25%
of the total number of units subject to the RSU Award shall vest on each
anniversary of the Date of Hire so that the RSU Award would fully vest on the
four (4) year anniversary of the Date of Hire subject to Executive’s continued
services with the Company through such date.

3.4       Retention Bonus.     Within thirty (30) days of Executive’s Date of
Hire, Executive will be advanced a one-time bonus of one hundred thousand
dollars ($100,000.00) (the “Retention Bonus”). Additionally, the Company shall
also pay the Executive additional amounts (the “Gross-Up Payments”) such that
after payment by Executive of all applicable federal, state and local taxes,
imposed upon the Retention Bonus and such Gross-Up Payments, Executive will
retain a net amount equal to the amount of the Retention Bonus ($100,000.00).
For purposes of this provision, Executive’s applicable federal, state and local
taxes shall be computed at the maximum marginal rates, taking into account the
effect of any loss of personal exemptions resulting from receipt of the Gross-Up
Payments. The Retention Bonus and the Gross-Up Payments are intended to
compensate Executive for the costs of relocating Executive’s residence to
Deerfield Illinois. To earn the Retention Bonus and the Gross-Up Payments, the
Executive must remain employed with the Company through the first anniversary of
the Date of Hire. If, prior to the first anniversary of the Date of Hire,
Executive resigns for any reason other than for Good Reason, or the Company
terminates his employment for Cause, Employee must repay to the Company, on or
within thirty (30) days after the

 

4



--------------------------------------------------------------------------------

employment termination date, an amount equal to the sum of the Retention Bonus
and the Gross-Up Payments.

3.5       Legal Review.   Upon the Executive’s submission of appropriate
itemized proof and verification of reasonable and customary legal fees incurred
by the Executive in obtaining legal advice associated with the review,
preparation, approval, and execution of this Agreement, the Company shall pay
for up to $10,000.00 of such legal fees subject to receipt of appropriate proof
and verification of such legal fees no later than sixty (60) days of receipt of
an invoice for legal services from the Executive and/or his attorneys. To be
eligible for reimbursement, the invoice must be submitted no later than ninety
(90) days after the legal fees are incurred.

3.6       Changes to Compensation.    The Executive’s compensation may be
changed from time to time by mutual agreement of the Executive and the Company.
In the event that the Executive’s base salary is materially decreased without
his written consent, said decrease will be Good Reason for the Executive to
terminate the Agreement as set forth in and subject to Section 4.5.2 of this
Agreement.

3.7       Taxes.  All amounts paid under this Agreement to the Executive by the
Company will be paid less applicable tax withholdings and any other withholdings
required by law or authorized by the Executive.

3.8       Benefits.  The Executive shall, in accordance with Company policy and
the terms of the applicable plan documents, be eligible to participate in
benefits under any executive benefit plan or arrangement which may be in effect
from time to time and made available to the Company’s executives or key
management employees, provided, however, that the Executive shall be entitled to
at least four (4) weeks of paid vacation annually.

 

4.

Termination.

4.1      Termination by the Company.  The Executive’s employment with the
Company may be terminated only under the following conditions:

4.1.1    Termination for Death or Disability.       The Executive’s employment
with the Company shall terminate effective upon the date of the Executive’s
death or “Complete Disability” (as defined in Section 4.5.1), provided, however,
that this Section 4.1.1 shall in no way limit the Company’s obligations to
provide such reasonable accommodations to the Executive and/or his heirs as may
be required by law.

4.1.2    Termination by the Company For Cause.  The Company may terminate the
Executive’s employment under this Agreement for “Cause” (as defined in
Section 4.5.3) by delivery of written notice to the Executive specifying the
Cause or Causes relied upon for such termination, provided that such notice is
delivered within two (2) months following the occurrence or discovery of any
event or events constituting

 

5



--------------------------------------------------------------------------------

“Cause”. Any notice of termination given pursuant to this Section 4.1.2 shall
effect termination as of the date of the notice or such date as specified in the
notice. The Executive shall have the right to appear before the CEO before any
termination for Cause becomes effective and binding upon the Executive.

4.1.3    Termination by the Company Without Cause. The Company may terminate the
Executive’s employment under this Agreement at any time and for any reason or no
reason subject to the requirements set out in Section 4.4 of this Agreement.
Such termination shall be effective on the date the Executive is so informed or
as otherwise specified by the Company, pursuant to notice requirements set forth
in Section 6 of this Agreement.

4.2       Termination By The Executive.     The Executive may terminate his
employment with the Company at any time and for any reason or no reason,
including, but not limited, to the following conditions:

4.2.1       Good Reason.     The Executive may terminate his employment under
this Agreement for “Good Reason” (as defined below in Section 4.5.2) by delivery
of written notice to the Company specifying the Good Reason relied upon by the
Executive for such termination in accordance with the requirements of such
section.

4.2.2     Without Good Reason.    The Executive may terminate the Executive’s
employment hereunder for other than Good Reason upon thirty (30) days written
notice to the Company.

4.3      Termination by Mutual Agreement of the Parties.    The Executive’s
employment pursuant to this Agreement may be terminated at any time upon a
mutual agreement in writing of the Parties. Any such termination of employment
shall have the consequences specified in such mutual agreement.

4.4       Compensation to Executive Upon Termination.

4.4.1    Death or Complete Disability. If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.1.1, the
Company shall pay to Executive, and/or Executive’s heirs, all earned but unpaid
Base Salary, any earned but unpaid discretionary bonuses for any prior period at
such time as bonuses would have been paid if the Executive remained employed,
all accrued but unpaid business expenses, and all accrued but unused vacation
time earned through the date of termination at the rate in effect at the time of
termination (hereinafter referred to as the “Accrued Amounts”), less standard
deductions and withholdings. The Executive shall also be eligible to receive a
pro-rated bonus for the year of termination, as determined by the Board or the
Compensation Committee of the Board based on actual performance and the period
of the year he was employed (hereinafter referred to as the “Pro-rata Bonus”),
less standard deductions and withholdings, to be paid as a lump sum within
thirty (30) days after the date of termination.

 

6



--------------------------------------------------------------------------------

4.4.2   With Cause or Without Good Reason. If the Executive’s employment shall
be terminated by the Company for Cause, or if the Executive terminates
employment hereunder without Good Reason, the Company shall pay the Executive’s
Base Salary, accrued but unpaid business expenses and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, less standard deductions and withholdings.

4.4.3   Without Cause or For Good Reason.

(i)       Not in Connection With a Change in Control. If the Company terminates
the Executive’s employment without Cause or the Executive terminates his
employment for Good Reason, and Section 4.4.3(ii) below does not apply, the
Company shall pay the Accrued Amounts subject to standard deductions and
withholdings, to be paid as a lump sum no later than thirty (30) days after the
date of termination. In addition, subject to the limitations stated in this
Agreement and upon the Executive’s furnishing to the Company an executed waiver
and release of claims (the form of which is attached hereto as Exhibit A) (the
“Release”) within the applicable time period set forth therein, but in no event
later than forty-five days following termination of employment and permitting
such Release to become effective in accordance with its terms (the “Release
Effective Date”), and subject to Executive entering into no later than the
Release Effective Date a non-competition agreement to be effective during the
Severance Period (as defined below), substantially similar to Section 2.3, and
continuing to abide by its terms during the Severance Period, the Executive
shall be entitled to:

(a)       the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of twelve (12) months
following the date of termination (hereinafter referred to as the “Severance
Period”), less standard deductions and withholdings, to be paid during the
Severance Period according to the Company’s regular payroll practices, subject
to any delay in payment required by Section 4.6 in connection with the Release
Effective Date; and

(b)       in the event the Executive timely elects continued coverage under
COBRA, the Company will continue to pay the same portion of Executive’s COBRA
health insurance premium as the percentage of health insurance premiums that it
paid during the Executive’s employment, including any amounts that Company paid
for benefits to the qualifying family members of the Executive, following the
date of termination up until the earlier of either (i) the last day of the
Severance Period or, (ii) the date on which the Executive begins full-time
employment with another company or business entity which offers comparable
health insurance coverage to the Executive (such period, the “COBRA Payment
Period”). Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which

 

7



--------------------------------------------------------------------------------

payment shall be made regardless of whether the Executive or his qualifying
family members elect COBRA continuation coverage (the “Health Care Benefit
Payment”). The Health Care Benefit Payment shall be paid in monthly or bi-weekly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer. The Health Care Benefit Payment shall be equal to the
amount that the Company otherwise would have paid for COBRA insurance premiums
(which amount shall be calculated based on the premium for the first month of
coverage), and shall be paid until the expiration of the COBRA Payment Period.

(ii)     In Connection With a Change in Control. If the Company (or its
successor) terminates the Executive’s employment without Cause or the Executive
terminates his employment for Good Reason within the period commencing ninety
(90) days immediately prior to a Change in Control of the Company and ending
eighteen (18) months immediately following a Change in Control of the Company
(as defined in Section 4.5.4 of this Agreement), the Executive shall receive the
Accrued Amounts subject to standard deductions and withholdings, to be paid as a
lump sum no later than thirty (30) days after the date of termination. In
addition, subject to the limitations stated in this Agreement and upon the
Executive’s furnishing to the Company (or its successor) an executed Release
within the applicable time period set forth therein, but in no event later than
forty-five days following termination of employment and permitting such Release
to become effective in accordance with its terms, and subject to Executive
entering into no later than the Release Effective Date a non-competition
agreement to be effective during the Severance Period, substantially similar to
Section 2.3, and continuing to abide by its terms during the Severance Period,
then in lieu of (and not additional to) the benefits provided pursuant to
Section 4.4.3(i) above, the Executive shall be entitled to:

(a)       the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid during the Severance Period, less standard
deductions and withholdings, to be paid during the Severance Period according to
the Company’s regular payroll practices, subject to any delay in payment
required by Section 4.6 in connection with the Release Effective Date;

(b)       Executive’s target Bonus in effect at the time of termination, or if
none, the last target Bonus in effect for Executive, less standard deductions
and withholdings, to be paid in a lump sum within ten (10) days following the
later of (i) the Release Effective Date, or (ii) the effective date of the
Change in Control; and

(c)       in the event the Executive timely elects continued coverage under
COBRA, the Company will continue to pay the same portion of Executive’s COBRA
health insurance premium as the percentage of health insurance premiums that it
paid during the Executive’s employment, including any amounts that Company paid
for benefits to the qualifying family members of the Executive, following the
date of termination until the expiration of the COBRA Payment Period.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive the Health Care Benefit Payment,
which payment shall be made regardless of whether the Executive or his
qualifying family members elect COBRA continuation coverage. The Health Care
Benefit Payment shall be paid in monthly or bi-weekly installments on the same
schedule that the COBRA premiums would otherwise have been paid to the insurer.
The Health Care Benefit Payment shall be equal to the amount that the Company
otherwise would have paid for COBRA insurance premiums (which amount shall be
calculated based on the premium for the first month of coverage), and shall be
paid until the expiration of the COBRA Payment Period.

(iii)     No Duplication of Benefits. For the avoidance of doubt, in no event
will Executive be entitled to benefits under Section 4.4.3(i) and
Section 4.4.3(ii). If Executive commences to receive benefits under
Section 4.4.3(i) due to a qualifying termination prior to a Change in Control
and thereafter becomes entitled to benefits under Section 4.4.3(ii), any
benefits previously provided to Executive under Section 4.4.3(i) shall offset
the benefits to be provided to Executive under Section 4.4.3(ii) and shall be
deemed to have been provided to Executive pursuant to Section 4.4.3(ii).

4.4.4   Equity Award Acceleration.

(i)       In Connection With a Change in Control. In the event that the
Executive’s employment is terminated without Cause or for Good Reason within the
ninety (90) days immediately preceding or during the eighteen (18) months
immediately following a Change in Control of the Company (as defined in
Section 4.5.4 of this Agreement), the vesting of the Inducement Option, the New
Hire Option, the RSU Award and any other Company equity awards granted to
Executive shall be fully accelerated such that on the effective date of such
termination one hundred percent (100%) of the equity award shares granted to
Executive prior to such termination shall be fully vested and immediately
exercisable, if applicable, by the Executive.

(ii) Without Cause or for Good Reason. In the event that the Executive’s
employment is terminated without Cause or for Good Reason, the vesting of the
Inducement Option shall be fully accelerated such that on the effective date of
such termination one hundred percent (100%) of the Inducement Option equity
award shares granted to Executive prior to such termination shall be fully
vested and immediately exercisable, if applicable, by the Executive.

(iii) Release and Waiver. Any equity vesting acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms

 

9



--------------------------------------------------------------------------------

specified by Section 4.4.3 hereof and such vesting acceleration benefit shall be
in addition to the benefits provided by Section 4.4.3 hereof.

4.5       Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

4.5.1     Complete Disability. “Complete Disability” shall mean the inability of
the Executive to perform the Executive’s duties under this Agreement, whether
with or without reasonable accommodation, because the Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force. In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when the Executive becomes disabled, the term “Complete
Disability” shall mean the inability of the Executive to perform the Executive’s
duties under this Agreement, whether with or without reasonable accommodation,
by reason of any incapacity, physical or mental, which the Board, based upon
medical advice or an opinion provided by a licensed physician, determines to
have incapacitated the Executive from satisfactorily performing all of the
Executive’s usual services for the Company, with or without reasonable
accommodation, for a period of at least one hundred eighty (180) days during any
twelve (12) month period that need not be consecutive.

4.5.2     Good Reason. “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:

(i)      a material reduction in the Executive’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

(ii)     the relocation of the Executive’s primary work location to a point more
than fifty (50) miles from the Executive’s current work location set forth in
Section 1.5 that requires a material increase in Executive’s one-way driving
distance; and

(iii)    a material reduction by the Company of the Executive’s base salary or
annual target Bonus opportunity, without the written consent of the Executive,
as initially set forth herein or as the same may be increased from time to time
pursuant to this Agreement.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within sixty (60) days following the first
occurrence of the condition that he considers to constitute Good Reason
describing the condition and the Company fails to satisfactorily remedy such
condition within thirty (30) days following such written notice, and (ii) the
Executive terminates employment within thirty (30) days

 

10



--------------------------------------------------------------------------------

following the end of the period within which the Company was entitled to remedy
the condition constituting Good Reason but failed to do so.

4.5.3   Cause.     “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined reasonably and in good faith by the Board or a committee designated
by the Board:

(i)      the Executive’s gross negligence or willful failure to substantially
perform his duties and responsibilities to the Company or willful and deliberate
violation of a Company policy;

(ii)     the Executive’s conviction of a felony or the Executive’s commission of
any act of fraud, embezzlement or dishonesty against the Company or involving
moral turpitude that is likely to inflict or has inflicted material injury on
the business of the Company, to be determined by the sole discretion of the
Company;

(iii)    the Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party that the
Executive owes an obligation of nondisclosure as a result of the Executive’s
relationship with the Company; and

(iv)   the Executive’s willful and deliberate breach of the obligations under
this Agreement that causes material injury to the business of the Company.

4.5.4     Change in Control. For purposes of this Agreement, “Change in Control”
means: (i) a sale of all or substantially all of the assets of the Company;
(ii) a merger or consolidation in which the Company is not the surviving entity
and in which the holders of the Company’s outstanding voting stock immediately
prior to such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction or, where the surviving entity is a wholly-owned
subsidiary of another entity, the surviving entity’s parent; (iii) a reverse
merger in which the Company is the surviving entity but the shares of Common
Stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities of the
surviving entity’s parent, cash or otherwise, and in which the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the Company or, where the Company is a
wholly-owned subsidiary of another entity, the Company’s parent; or (iv) an
acquisition by any person, entity or group (excluding any employee benefit plan,
or related trust, sponsored or maintained by the Company or subsidiary of the
Company or other entity controlled by the Company) of the beneficial ownership
of securities of the Company representing at least seventy-five percent (75%) of
the combined voting power entitled to vote in the election of Directors;
provided,

 

11



--------------------------------------------------------------------------------

however, that nothing in this paragraph shall apply to a sale of assets, merger
or other transaction effected exclusively for the purpose of changing the
domicile of the Company.

4.6     Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”),
unless the Company reasonably determines that such amounts may be provided to
Executive without causing Executive to incur the additional 20% tax under
Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after Executive’s Separation From Service, or (ii) the
date of Executive’s death (such applicable date, the “Specified Employee Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the Severance
Benefit payments that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, but in no event more than forty-five days following Separation From
Service, the Company’s standard form of release of claims in favor of the
Company (attached to this Agreement as Exhibit A) and permits the release of
claims contained therein to become effective in accordance

 

12



--------------------------------------------------------------------------------

with its terms. Notwithstanding any other payment schedule set forth in this
Agreement, none of the Severance Benefits will be paid or otherwise delivered
prior to the effective date of the Release. Except to the extent that payments
may be delayed until the Specified Employee Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll pay day following the
effective date of the Release, the Company will pay Executive the Severance
Benefits Executive would otherwise have received under the Agreement on or prior
to such date but for the delay in payment related to the effectiveness of the
Release, with the balance of the Severance Benefits being paid as originally
scheduled.

The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

4.7       Application of Internal Revenue Code Section 280G. If any payment or
benefit Executive would receive pursuant to a Change in Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant

 

13



--------------------------------------------------------------------------------

or auditor for the individual, entity or group effecting the Change in Control,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Executive or the Company) or
such other time as requested by Executive or the Company.

4.8       Indemnification Agreement. Concurrently with the execution of this
Agreement, the Company and the Executive shall enter into an indemnification
agreement, a copy of which is attached hereto as Exhibit B.

4.9       Confidential Information and Invention Assignment Agreement.
Concurrently with the execution of this Agreement, the Executive shall execute
the Company’s Confidential Information and Invention Assignment Agreement, a
copy of which is attached as Exhibit C.

 

5.

Assignment and Binding Effect.

This Agreement shall be binding upon the Executive and the Company and inure to
the benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives, provided
that the Agreement may only be assigned to an acquirer of all or substantially
all of the Company’s assets. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

 

6.

Notice.

For the purposes of this Agreement, notices, demands, and all other forms of
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, or by
confirmed facsimile, addressed as set forth below, or to such other address as
any party may have furnished to the other in

 

14



--------------------------------------------------------------------------------

writing in accordance herewith, except that notices of address shall be
effective only upon receipt, as follows:

If to the Company:

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, IL 60015

Attention: Timothy P. Walbert, Chairman, President & Chief Executive Officer

Fax: 847-572-1372

If to the Executive:

Robert F. Carey

2534 Lake Shore Drive

Long Beach, IN 46360

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or five (5) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving written notice to the other Party in the manner specified
in this section.

 

7.

Choice of Law.

This Agreement shall be governed by the laws of the State of Illinois, without
regard to any conflicts of law principals thereof that would call for the
application of the laws of any other jurisdiction. The Parties consent to the
exclusive jurisdiction and venue of the federal court in the Northern District
of Illinois, and state courts located in the state of Illinois, county of Cook.
Nothing in this Section 7 limits the rights of the Parties to seek appeal of a
decision of an Illinois court outside of Illinois that has proper jurisdiction
over the decision of a court sitting in Illinois.

 

8.

Integration.

This Agreement, including Exhibit A, Exhibit B, Exhibit C and the Equity Plan
Documents, contains the complete, final and exclusive agreement of the Parties
relating to the terms and conditions of the Executive’s employment and the
termination of Executive’s employment, and supersedes all prior and
contemporaneous oral and written employment agreements or arrangements between
the Parties.

 

15



--------------------------------------------------------------------------------

9.

Amendment.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

 

10.

Waiver.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

11.

Severability.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid,
unenforceable, or illegal term or provision.

 

12.

Interpretation; Construction.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted and negotiated by legal counsel representing the Company and the
Executive. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

 

13.

Execution by Facsimile Signatures and in Counterparts.

The parties agree that facsimile signatures shall have the same force and effect
as original signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the parties have signed this Agreement on the date first
written above.

COMPANY:

HORIZON PHARMA, INC.

HORIZON PHARMA USA, INC.

By:

Title: Chairman, President and Chief Executive Officer

Print Name: Timothy P. Walbert

 

/s/ Timothy P. Walbert

Signature:

As authorized agent of the Company

 

 

Date: March 5, 2014

EXECUTIVE:

Robert F. Carey

 

/s/ Robert F. Carey

 

Robert F. Carey, individually

 

Date: March 5, 2014

 

17